Order entered November 30, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00489-CR

               CORDARIUS TYRELL GOLSTON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 292nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F-1876768-V

                                    ORDER

      Before the Court is appellant’s November 28, 2022 motion for extension of

time to file appellant’s brief. We GRANT appellant’s motion and ORDER the

brief received on November 28, 2022 FILED as of the date of this order.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE